DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 07/20/2021, Applicant, on 11/04/2021, amended claims 1, 10, 17, and 18. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, the 35 USC § 112(b) has been removed. However the 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “These features, along with the other features required by the claims, establish that the claimed system, method, and device, as a whole, are not directed to an abstract idea; rather, they are integrated into a practical application.” (Remarks 11/04/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a system/method for determining and communicating (alerting) information regarding a layout/planogram.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (threshold) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, communicating, and updating a criteria can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data). The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for planograms, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a planogram, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues that “Brooks and Kangas fail to teach or suggest at least these recitations of amended claims 1, 10, and 17.” (Remarks 11/04/2021)
In response, the Examiner respectfully disagrees. The combination of Brooks and Kangas teach all the limitations of claim 1, 10, and 17. The amended claim language reads as follows “operate a field device processor of the field device to display on a display of the field device a notification indicative of the POG void alert, a layout of the notification including a plurality of product action control icons, receive, from the field device processor, data corresponding to a selection by a user of at least one of the plurality of product action control icons; and in response to determining, based on the received data.” The amendments made by the Applicant merely recite a clarification for the 112 and describe a generic computing interface or GUI. Nonetheless, Brooks teaches such a GUI that is able to display a notification and allow a user to select action icons. See the following citation from Brooks, “Alternatively, or in addition to the other examples described herein, examples include any combination of the following: [0155] the available flex-space includes dimensions of an unoccupied (open) space associated with at least a portion of a topstock shelf; [0156] the item data includes dimensions of the selected item or dimensions of a case of the selected item, the dimensions including a length, width, and height; [0157] calculating the portion of the available flex-space to be allocated to the number of instances of the selected item based on the dimensions of the unoccupied space and the dimensions of the selected item or the dimensions of a case of the selected item; [0158] an item selection component analyzes item data and a planogram associated with a plurality of items within the item display area using a set of item selection criteria to identify an item within the item display area assigned to at least one permanent display located within a predetermined distance a machine learning component that analyzes feedback, transaction data, planogram data, restocking data, and inventory data to generate an updated set of item selection criteria; [0160] a notification component that sends a restock notification to a user device associated with at least one user on condition of an occurrence of an item-out associated with the selected item, the restock notification comprising an instruction to move one or more instances of the item from the assigned portion of the topstock shelf to the permanent display area; [0161] a notification component that sends a temporary space assignment expiration notification to the user device on an occurrence of an end of the predetermined time-period, the temporary space assignment expiration notification comprising an instruction to remove any remaining instances of the item from the portion of the topstock shelf wherein the portion of the topstock shelf assigned to the item is designated as available flex-space upon removal of all instances of the item.” From the citation above, one of ordinary skill in the art would agree that Brooks teaches the ability to display a notification with selectable icons. Thus, the Examiner does not find the Applicant’s arguments/amendment persuasive and maintains the 103 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 10-16), computer program product (claims 17-20), and system (claims 1-9) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: determining based on input data from at least one of the plurality of data sources that a criteria for issuing a planogram (POG) void alert has been met, operate …to display a notification indicative of the POG void alert…, receive…data corresponding to a selection by a user of at least one of the plurality of product action control icons; and in response to determining based on data indicating user input …that the issued POG void alert was invalid, update the criteria for setting the POG void alert, such that a subsequent POG void alert is issued according to the updated criteria. Independent claims 10 and 17 recite the method and CRM for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to An inventory tracking system comprising: an analytic device communicatively connected with a plurality of data sources and a field device, wherein the analytic device includes a processor… operate a field device processor of the field device to display on a display of the field device… a layout of the notification including a plurality of product action control icons… (as recited in the claims).  However, these 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: An inventory tracking system comprising: an analytic device communicatively connected with a plurality of data sources and a field device, wherein the analytic device includes a processor… operate a field device processor of the field device to display on a display of the field device… a layout of the notification including a plurality of product action control icons…  (as recited in the claims), for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating 
 In addition, Applicant’s Specification (paragraph [0041-0044]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9, 11-16, and 18-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein the plurality of data sources comprise at least one of manufacturer-maintained inventory tracking data source, retailer-provided inventory tracking data source, and Internet of Things (loT) device; wherein the field device comprises a mobile device configured to provide at least one user interface for tracking product inventory; wherein data indicating user input to the field device indicates that an action with respect to a product associated with the issued POG void alert is unnecessary; wherein the criteria for issuing the POG void alert comprises one of detecting that a product is absent from a designated location of a display at a retail location and detecting that a quantity of products sold within a predefined verification period at the retail location is fewer than a threshold quantity expected to be sold; wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, wherein a first threshold quantity of the fast-moving products expected to be sold within the predefined verification period is greater than a second threshold quantity of the medium-moving products expected to be sold within the predefined verification period, and wherein the second threshold quantity is greater than a third threshold quantity of the slow-moving products expected to be sold within the predefined verification period; wherein the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the threshold quantity expected to be sold with the second quantity, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the predefined verification period at the retail location is fewer than the second quantity; wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, and wherein a first verification period associated with the fast-moving product is shorter than a second verification period associated with the medium-moving product, and the second verification period is shorter than a third verification period associated with the slow- moving product; wherein to the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the predefined verification period of the product with the second verification period, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the second verification period at the retail location is fewer than the threshold quantity expected to be sold”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (11-16 and 18-20) recite the method and CRM for 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
 
Claims 1-4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190236528 (hereinafter “Brooks”) et al., in view of U.S. Patent 9672489to (hereinafter “Kangas”) et al.
 As per claim 1, Brooks teaches An inventory tracking system comprising: 
an analytic device communicatively connected with a plurality of data sources and a field device, wherein the analytic device includes a processor configured to:Brooks 0072: “FIG. 8 is an exemplary block diagram illustrating a dynamic space allocation component 122. A topstock management component 802 analyzes sensor data generated by a plurality of sensor devices, such as, but not limited to, the plurality of sensor devices 116 in FIG. 1 and/or the set of sensor devices 222 in FIG. 2. The topstock management component 802 identifies available flex-space 206 associated with at least one topstock shelf within the item display area, such as the topstock shelf 204 in FIG. 2, FIG. 3, FIG. 4, FIG. 5, FIG. 6 and/or FIG. 7.” 
in response to determining based on input data from at least one of the plurality of data sources that a criteria for issuing a planogram (POG) void alert has been met,  operate a field device processor of the field device to display on a display of the field device a notification indicative of the POG void alert, a layout of the notification including a plurality of product action control icons, receive, from the field device processor, data corresponding to a selection by a user of at least one of the plurality of product action control icons;  and in response to determining, based on the received data, that the issued POG void…, update the criteria for setting the POG void alert, such that a subsequent POG void alert is issued according to the updated criteria;Brooks 0154-0183: “an item selection component analyzes item data and a planogram associated with a plurality of items within the item display area using a set of item selection criteria to identify an item within the item display area assigned to at least one permanent display located within a predetermined distance from the topstock shelf; [0159] a machine learning component that analyzes feedback, transaction data, planogram data, restocking data, and inventory data to generate an updated set of item selection criteria; [0160] a notification component that sends a restock notification to a user device associated with at least one user on condition of an occurrence of an item-out associated with the selected item, the restock notification comprising an instruction to move one or more instances of the item from the assigned portion of the topstock shelf to the permanent display area; [0161] a notification component that sends a temporary space assignment expiration notification to the user device on an occurrence of an end of the predetermined time-period, the temporary space assignment expiration notification comprising an instruction to remove any remaining instances of the item from the portion of the topstock shelf wherein the portion of the topstock shelf assigned to the item is designated as available flex-space upon removal of all instances of the item; [0162] analyzing sensor data generated by a plurality of sensor devices associated with the item display area to identify the available flex-space… analyzing, by a machine learning component, feedback, historical transaction data associated with the identified item, and item data using pattern recognition to generate an updated set of item selection criteria.” 
 Brooks may not explicitly teach the following. However, Kangas teaches:
…alert is invalid; 
Kangas, Abstract: “a method for validating inventory information in an inventory management system is provided. The method comprises providing a first portion of the inventory information to a first validation module; providing a second portion of the inventory information to a second validation module; instructing the first validation module to perform a first validation procedure on the first portion of the inventory information; instructing the second validation module to perform a second validation procedure on the second portion of the inventory information; receiving from at least one of the first validation module and the second validation module a report that at least one of the first validation procedure and the second validation procedure discovered invalid information in the inventory management system; and instructing a notification component to send a notification about the invalid information to a party responsible for the invalid information, wherein contact information for the responsible party is associated with the invalid information in the inventory management system.”
Brooks and Kangas are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the [Kangas 008].
 As per claim 2, Brooks and Kangas teach all the limitations of claim 1.
 In addition, Brooks teaches:
wherein the plurality of data sources comprise at least one of manufacturer-maintained inventory tracking data source, retailer-provided inventory tracking data source, and Internet of Things (loT) device;Brooks 0049-0050: “The dynamic space allocation component 122 utilizes the transaction data, item data, context data, and/or inventory data to optimize storage/placement of items in flex-space associated with one or more topstock shelves. The dynamic space allocation component 122 identifies available flex-space in some examples by analyzes sensor data generated by sensor devices associated with the one or more topstock shelves…0097: The set of item selection criteria 1110 can also include quantity of the item in the backroom or other storage area. For example, if there are four cases of a first item in the backroom and only two cases of a second item in the backroom, the criteria prioritize selection of the first item to reduce quantity in storage and increase inventory available in the item display area.”
 As per claim 3, Brooks and Kangas teach all the limitations of claim 1.
 In addition, Brooks teaches:
wherein the field device comprises a mobile device configured to provide at least one user interface for tracking product inventory;Brooks 0027, 0033-0034: “Referring again to FIG. 1, an exemplary block diagram illustrates a system 100 for dynamically allocating temporary display space to items based on per-item predicted time-supply. In the example of FIG. 1, the computing device 102 represents any device executing computer-executable instructions 104 (e.g., as application programs, operating system functionality, or both) to implement the operations and functionality associated with the computing device 102. …The user device 114 is implemented as any device executing computer-executable instructions. The user device 114 can be implemented as a mobile computing device, such as, but not limited to, a wearable computing device, a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, and/or any other portable device. The user device 114 includes at least one processor and a memory. The user device 114 can also include a user interface component.”
  As per claim 4, Brooks and Kangas teach all the limitations of claim 1.
 In addition, Kangas teaches:
wherein data indicating user input to the field device indicates that an action with respect to a product associated with the issued POG void alert is unnecessary;Kangas, Abstract: “a method for validating inventory information in an inventory management system is provided. The method comprises providing a first portion of the inventory information to a first validation module; providing a second portion of the inventory information to a second validation module; instructing the the second validation procedure discovered invalid information in the inventory management system; and instructing a notification component to send a notification about the invalid information to a party responsible for the invalid information, wherein contact information for the responsible party is associated with the invalid information in the inventory management system.”
Brooks and Kangas are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks with the aforementioned teachings from Kangas with a reasonable expectation of success, by adding steps that allow the software to validate data with the motivation to more efficiently and accurately organize and analyze data [Kangas 008].
 Claim 10, 11, 17, and 18 are directed to the method and CRM for performing the system of claims 1, 2, and 4 above.  Since Brooks and Kangas teach the method and CRM, the same art and rationale apply. 
 Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190236528 (hereinafter “Brooks”) et al., in view of U.S. Patent 9672489to (hereinafter “Kangas”) et al., in further view of U.S. PGPub 20130282433 (hereinafter “Richardson”) et al.
 As per claim 5, Brooks and Kangas teach all the limitations of claim 1.
 In addition, Kangas teaches:
wherein the criteria for issuing the POG void alert comprises one of detecting that a product is absent from a designated location of a display at a retail location Kangas 008: a business that deploys a large amount of computer equipment, such as servers, routers, switches, and computers, may use an inventory management system that maintains information about the equipment and any software the equipment may execute. Information that may be maintained in such an inventory management system may include, but is not limited to, an identifier for an item, such as a serial number, the physical and/or logical location of the item,…029: to determine whether the equipment is in the appropriate physical location, and to determine any other information that may be obtained from a visual inspection of the equipment. Photographs may be taken from a plurality of angles to allow different types of information about a piece of equipment to be captured.”
Brooks and Kangas may not explicitly teach the following. However, Richardson teaches: 
and detecting that a quantity of products sold within a predefined verification period at the retail location is fewer than a threshold quantity expected to be sold;Richardson 0047-0065, claim 1: “A method to issue a sales target alert, comprising: identifying, with a processor, a first likelihood of missing a sales target based on a first alerting methodology when a first forecasting duration of the sales target is less than a first amount of time; identifying, with the processor, a second likelihood of missing the sales target based on a second alerting methodology when a second forecasting duration of the sales target is greater than the first amount of time; issuing a first alert if at least one of the first or the second likelihoods is greater than a likelihood threshold value after a first future date; and issuing a second alert if the first and the second likelihoods are greater than the likelihood threshold value after a second future date.”
Brooks, Kangas, and Richardson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Richardson with a reasonable expectation of success, by adding steps that allow the software to forecast data with the motivation to more efficiently and accurately analyze data [Richardson 0047].
 As per claim 6, Brooks, Kangas, and Richardson teach all the limitations of claim 5.
 In addition, Richardson teaches:
wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, wherein a first threshold quantity of the fast-moving products expected to be sold within the predefined verification period is greater than a second threshold quantity of the medium-moving products expected to be sold within the predefined verification period, and wherein the second threshold quantity is greater than a third threshold quantity of the slow-moving products expected to be sold within the predefined verification period; Richardson 0014-0024: “the sales forecasts illustrate that one or more marketing initiatives and/or marketing targets are either on-track with target expectations or falling-below target expectations (e.g., total sales, volume sales, category market share, geography market share, etc.). Marketing initiatives/targets that are on-track may be referred to as "sunny-day" conditions. On the other hand, marketing initiatives/targets that are falling below expectations may be referred to as "rainy-day" conditions. In the event a forecast illustrates that one or more marketing targets are falling-below expectations, the market researchers may recommend and/or otherwise initiate one or more additional and/or alternate marketing initiatives to bolster lethargic performance… generate and/or receive sales forecasts, compare such forecasts to planned sales targets, and assess a likelihood of deviating from the plan. Additionally, example methods, systems, apparatus and/or articles of manufacture disclosed herein generate alerts in view of expected missed targets based on historical 
Brooks, Kangas, and Richardson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Richardson with a reasonable expectation of success, by adding steps that allow the software to forecast data with the motivation to more efficiently and accurately analyze data [Richardson 0047].
 As per claim 7, Brooks, Kangas, and Richardson teach all the limitations of claim 6.
 In addition, Richardson teaches:
wherein the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the threshold quantity expected to be sold with the second quantity, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the predefined verification period at the retail location is fewer than the second quantity; Richardson, Abstract: “identifying a first likelihood of missing the sales target based on a first alerting methodology, identifying a second likelihood of missing the sales target based on a second alerting methodology, issuing a first alert if at threshold after a first future date, and issuing a second alert if the first and the second likelihoods are greater than the threshold after a second future date… 0014-0029, 0047-0052: example alerting methodology manager 608 may employ and/or otherwise combine a greater number of alerting methodologies when the forecasting duration is greater than a threshold amount of time… On the other hand, some alerting methodologies may trigger the threshold indicative of missing the target, during such relatively short predictive duration(s). Because a first alerting methodology may not trigger the threshold when a second alerting methodology does trigger the threshold, then a first alert may be generated by the example alerting methodology manager 608. In the event that both the first and second alerting methodologies trigger the threshold when the example vetted sales forecast is employed for a relatively longer predictive duration (e.g., a second date in the future later than the first future date), then the example alerting methodology manger 608 may generate a second alert. The example second alert may be deemed urgent, particularly when more than one alerting methodology provides an indication of a likelihood of missing the sales target”
Brooks, Kangas, and Richardson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings [Richardson 0047].
 As per claim 8, Brooks, Kangas, and Richardson teach all the limitations of claim 5.
 In addition, Richardson teaches:
wherein a category of the product is one of a fast-moving category, a medium-moving category, and a slow-moving category, and wherein a first verification period associated with the fast-moving product is shorter than a second verification period associated with the medium-moving product, and the second verification period is shorter than a third verification period associated with the slow- moving product; Richardson 0047-0065, claim 1: “A method to issue a sales target alert, comprising: identifying, with a processor, a first likelihood of missing a sales target based on a first alerting methodology when a first forecasting duration of the sales target is less than a first amount of time
Brooks, Kangas, and Richardson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Richardson with a reasonable expectation of success, by adding steps that allow the software to forecast data with the motivation to more efficiently and accurately analyze data [Richardson 0047].
 As per claim 9, Brooks, Kangas, and Richardson teach all the limitations of claim 8.
 In addition, Richardson teaches:
wherein to the category of the product is the fast-moving category, and wherein to update the criteria for issuing the POG void alert for the product comprises associating the predefined verification period of the product with the second verification period, such that the subsequent POG void alert for the product is issued in response to detecting that the quantity of the product sold within the second verification period at the retail location is fewer than the threshold quantity expected to be sold; Richardson, Abstract: “identifying a first likelihood of missing the sales target based on a first alerting methodology, identifying a second likelihood of missing the sales target based on a second alerting methodology, issuing a first alert if at least one of the first or the second likelihoods is greater than a threshold after a alert if the first and the second likelihoods are greater than the threshold after a second future date… 0014-0029, 0047-0052: example alerting methodology manager 608 may employ and/or otherwise combine a greater number of alerting methodologies when the forecasting duration is greater than a threshold amount of time… On the other hand, some alerting methodologies may trigger the threshold indicative of missing the target, during such relatively short predictive duration(s). Because a first alerting methodology may not trigger the threshold when a second alerting methodology does trigger the threshold, then a first alert may be generated by the example alerting methodology manager 608. In the event that both the first and second alerting methodologies trigger the threshold when the example vetted sales forecast is employed for a relatively longer predictive duration (e.g., a second date in the future later than the first future date), then the example alerting methodology manger 608 may generate a second alert. The example second alert may be deemed urgent, particularly when more than one alerting methodology provides an indication of a likelihood of missing the sales target”
Brooks, Kangas, and Richardson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Richardson with a reasonable expectation of success, by adding steps [Richardson 0047].
 Claims 12-16 are directed to the method for performing the system of claims 5-9 above.  Since Brooks, Kangas, and Richardson teach the method and CRM, the same art and rationale apply. 
 Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190236528 (hereinafter “Brooks”) et al., in view of U.S. Patent 9672489to (hereinafter “Kangas”) et al., in further view of U.S. PGPub 20190149725 (hereinafter “Adato”) et al.
  As per claim 19, Brooks and Kangas teach all the limitations of claim 17.
 Brooks and Kangas may not explicitly teach the following. However, Adato teaches:
wherein the processor is further configured to, prior to the receiving of data indicating issuance of the POG void alert, initiate a setup procedure to establish a predefined geographic area of responsibility of the user, and wherein the issued POG void alert and the subsequent issued POG void alert are related to at least one retail location within the predefined geographic area; Adato 0018-0020: “receiving one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf; detecting in the one or more images a first product, wherein the first product has an associated first correct display location; determining, based on analysis of the one or more images, that the first product is not located in the first correct display location; determining an location; causing an issuance of a user-notification associated with the first product, wherein the user -notification is issued within a first period of time from when the first product was determined not to be located in the first correct display location; detecting in the one or more images a second product, wherein the second product has an associated second correct display location; determining, based on analysis of the one or more images, that the second product is not located in the second correct display location; determining an indicator of a second level of urgency for returning the second product to its associated second correct display location. After determining that the second product is not located in the second correct display location and when the second urgency level is lower than the first urgency level, the operations may also comprise withholding issuance of a user-notification associated with the second product within a time duration equal to the first period of time.”
Brooks, Kangas, and Adato are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Adato with a reasonable expectation of success, by adding steps that allow the software to alert with the motivation to more efficiently and accurately organize and analyze data [Adato 0020]. 
 As per claim 19, Brooks and Kangas teach all the limitations of claim 17.
 Brooks and Kangas may not explicitly teach the following. However, Adato teaches:
wherein a first one of the retail locations associated with the issued POG void alert and a second one of the retail locations associated with the subsequent POG void alert are same; Adato 0018-0020: “receiving one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf; detecting in the one or more images a first product, wherein the first product has an associated first correct display location; determining, based on analysis of the one or more images, that the first product is not located in the first correct display location; determining an indicator of a first level of urgency for returning the first product to the associated first correct display location; causing an issuance of a user-notification associated with the first product, wherein the user -notification is issued within a first period of time from when the first product was determined not to be located in the first correct display location; detecting in the one or more images a second product, wherein the second product has an associated second correct display location; determining, based on analysis of the one or more images, that the second product is not located in the second correct display location; determining an indicator of a second level of urgency for returning the second product to its associated second correct display location. After determining that the second product is not located in the second correct display location and when the second urgency level is lower than the first urgency level, the operations may also comprise withholding issuance of a user-notification associated with the second product within a time duration equal to the first period of time.”
Brooks, Kangas, and Adato are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brooks and Kangas with the aforementioned teachings from Adato with a reasonable expectation of success, by adding steps that allow the software to alert with the motivation to more efficiently and accurately organize and analyze data [Adato 0020].
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloom; Gregg. Method and system for efficient package delivery and storage, .U.S. PGPub 20060020366The invention pertains to the general field of storage and delivery of ordered items. More particularly, the invention pertains to an efficient method for handling the bulk delivery of articles from a depot into an automated article storage and retrieval system at a centralized article pickup location.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683